FILED

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

MAY 1 o 2013
_ u_S. Distr\ct and
Xav1er FloreS, § Clegr:r'\kruptcy Courts
Plaintiff, )
)
v. ) Civil Action N0. ,

) 13 ' @@
The University of Wisconsin-Madison, )
)
Defendant. )
)

MEMORANDUM OPINION

This matter is before the Court on review of plaintiff’ s pro se complaint and application
to proceed in forma pauperis. The application will be granted and the case will be dismissed
pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) (requiring dismissal of a case upon a determination that
the complaint fails to state a claim upon which relief may be granted).

Plaintiff, a homeless individual who submitted more than 30 cryptic complaints within
the first two weeks of March alone, sues the University of Wisconsin-Madison, purportedly
under the Americans with Disabilities Act ("ADA"), 42 U.S.C. § 12101 et seq. He states: "I
introduce myself to the Farrn and Industry short course department with interests of attending the
current course. I spoke to the assistant director she said that I cannot." Compl. at 1. P1aintiff
seeks $100 million in damages

A plaintiff s "allegations must be enough to raise a right to relief above the speculative
level . . . ." Bell Atlantz`c Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted); see

Aktz`eselskabel AF 21. N0v. 2001 v. Fame Jeans, Inc., 525 F.3d 8, 16 n.4 (D.C. Cir. 2008) ("We

have never accepted ‘legal conclusions cast in the form of factual allegations’ because a
complaint needs some information about the circumstances giving rise to the claims.") (quoting
Kowal v. MCI Commc'ns Corp., 16 F.3d 127l, 1276 (D.C. Cir. 1994)). Plaintiff has stated no
facts to support an ADA claim or any other cognizable claim. Regardless, an ADA claim is
properly brought in the judicial district where the alleged unlawful practice occurred or where
the relevant records are maintained and administered, which appears in this case to be a federal
district court in Wisconsin. See 42 U.S.C. § 12117(a) (incorporating Title VII's enforcement

procedures set forth at 42 U.S.C. § 2000e-5(f)(3). A separate Order of dismissal accompanies

Mn@o\

5 United States Di'strict Judge
Date: May , 2013

this Memorandum Opinion.